Case 19-12347-BLS Doc 93 Filed 11/12/19 Page 1of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

)
In re: ) Chapter 11

)
ARSENAL RESOURCES DEVELOPMENT ) Case No. 19-12347 (BLS)
LLC, et al., )

) (Jointly Administered)

Debtors.! )
) Ref. Docket No. 17

 

 

ORDER (1) SCHEDULING COMBINED HEARING ON ADEQUACY OF DISCLOSURE
STATEMENT AND CONFIRMATION OF PRE-PACKAGED PLAN; (II) FIXING
DEADLINE TO OBJECT TO DISCLOSURE STATEMENT AND PRE-PACKAGED
PLAN; (III) APPROVING PREPETITION SOLICITATION PROCEDURES AND
FORM AND MANNER OF NOTICE OF COMMENCEMENT, COMBINED HEARING
AND OBJECTION DEADLINE; (IV) APPROVING NOTICE AND OBJECTION
PROCEDURES FOR THE ASSUMPTION OR REJECTION OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES; (V) CONDITIONALLY (A) DIRECTING
THE UNITED STATES TRUSTEE NOT TO CONVENE SECTION 341(A) MEETING
OF CREDITORS AND (B) WAIVING REQUIREMENT OF FILING STATEMENTS OF
FINANCIAL AFFAIRS AND SCHEDULES OF ASSETS AND LIABILITIES; AND
(VI) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion’’)’ of the Debtors for entry of an order (this “Order”),
(a) scheduling the Combined Hearing, (b) establishing the Objection Deadline, (c) approving the
Solicitation Procedures and the Combined Notice, (d) approving the Executory Contract
Procedures, (e) conditionally (i) directing the U.S. Trustee to not convene the Creditors’ Meeting
and (ii) excusing the requirement that the Debtors file SOFAs and Schedules and (f) granting

related relief, all as more fully set forth in the Motion; and this Court having reviewed the

 

' The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC
(6279); Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
Ext., Suite 300, Wexford, PA 15090.

* Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms in the
Motion.

01:25572643.2

 
Case 19-12347-BLS Doc 93 _ Filed 11/12/19 Page 2 of 9

Motion and the First Day Declaration; and this Court having determined that the relief requested
in the Motion is in the best interests of the Debtors, their estates, their creditors and other parties
in interest; and this Court having jurisdiction to consider the Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of
Reference from the United States District Court for the District of Delaware dated as of February
29, 2012; and this Court having found that it may enter a final order consistent with Article III of
the United States Constitution; and this Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that
proper and adequate notice of the Motion has been given and that no other or further notice is
necessary; and upon the record herein and upon all of the proceedings had before this Court; and
after due deliberation thereon; and good and sufficient cause appearing therefor, it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

1, The Motion is GRANTED as set forth herein.

2. The Combined Hearing (at which time this Court will consider, among other
things, the adequacy of the Disclosure Statement and confirmation of the Plan) will be held
before the Honorable Brendan L. Shannon, United States Bankruptcy Judge, in Courtroom No. 1
of the United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th
Floor, Wilmington, Delaware 19801, on December 19, 2019 at 10:00 a.m. (ET). The
Combined Hearing may be continued from time to time by this Court without further notice
other than adjournments announced in open court or in the filing of a notice or hearing agenda in
the Chapter 11 Cases and notice of such adjourned date(s) will be available on the electronic case

filing docket.

01:25572643.2

 
Case 19-12347-BLS Doc93 _ Filed 11/12/19 Page 30f9

3. Any responses or objections to the adequacy of the Disclosure Statement or
confirmation of the Plan must: (i) be in writing; (ii) conform to the applicable Bankruptcy Rules
and the Local Rules; (iii) set forth the name of the objecting party, the amount and nature of such
party’s claim or interest, the basis for the objection and the specific grounds thereof; and (iv) be

filed with this Court, together with proof of service, no later than 4:00 p.m. (ET) on December

 

12, 2019 (the “Objection Deadline”). Any responses or objections to the assumption of
Executory Contracts and Unexpired Leases, if any, must: (i) be in writing; (ii) conform to the
applicable Bankruptcy Rules and the Local Rules; (iii) set forth the name of the objecting party,
the basis for the objection and the specific grounds thereof; and (iv) be filed with this Court,
together with a proof of service, no later than 4:00 p.m. (ET) on December 12, 2019
(the “Executory Contract Objection Deadline”). In addition to being filed with this Court, any
responses or objections must be served on the following parties so as to be received by such
deadlines: (a) proposed counsel to the Debtors, (i) Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York 10017, Attn: Michael H. Torkin and Nicholas E.
Baker (michael.torkin@stblaw.com, nbaker@stblaw.com); and (ii) Young Conaway Stargatt
& Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn:
Pauline K. Morgan and Kara Hammond Coyle (Pmorgan@ycst.com, Kcoyle@ycst.com); (b) the
Office of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,
Lockbox 35, Wilmington, Delaware 19801, Attn: Benjamin A. Hackman
(Benjamin.A.Hackman@usdoj.gov); (c) counsel to Chambers, as a Term Loan Lender and a
Seller Noteholder, Kirkland & Ellis LLP, 609 Main Street, Houston Texas 77002, Attn: Matt
Pacey (matt.pacey@kirkland.com) and Kirkland & Ellis LLP, 300 North LaSalle Street,

Chicago, Illinois 60654, Attn: Ryan B. Bennett, Travis M. Bayer and Timothy R. Bow

01:25572643.2

 
Case 19-12347-BLS Doc93 Filed 11/12/19 Page 4of9

(ryan.bennett@kirkland.com, travis.bayer@kirkland.com and timothy.bow@kirkland.com);
(d) counsel to Mercuria, as a Term Loan Lender, Vinson & Elkins LLP, 2001 Ross Avenue,
Suite 3900, Dallas, Texas 75201, Attn: David Meyer, Harry Perrin and Garrick Smith

(dmeyer@velaw.com, hperrin@velaw.com and gsmith@velaw.com); (e) counsel to

 

LR-Mountaineer Holdings, L.P., as a Seller Noteholder, Baker Botts L.L.P., 2001 Ross Avenue,
Suite 900, Dallas, Texas 75201, Attn: Jim Prince (jim.prince@bakerbotts.com); (f) counsel to the
DIP Agent and RBL Agent, Paul Hastings LLP, 200 Park Avenue, New York, New York 10166,
Attn: Andrew V. Tenzer (andrew.tenzer@paulhastings.com) and Richards Layton & Finger LLP,
One Rodney Square, 920 North King Street, Washington D.C. 19801, Attn: Mark Collins
(collins@rlf.com); (g) counsel to the Consenting Equity Holders, Clearly Gottlieb Steen &
Hamilton LLP, One Liberty Plaza, New York, New York 10006, Attn: Sean O’Neal and Jane
VanLare (soneal@cgsh.com, jvanlare@cgsh.com); (h) counsel to any Committee appointed in
the Chapter 11 Cases; and (i) any other party that has filed a request for notices with this Court.
4. Any objections not timely filed and served in the manner set forth in this
Order shall not be considered and shall be overruled.
5. The Debtors and any other parties supporting confirmation of the Plan may file
reply briefs in response to any responses or objections to the adequacy of the Disclosure
Statement or confirmation of the Plan by 10:00 a.m. (prevailing Eastern Time) on December 17,
2019. The Debtors and any other parties supporting confirmation of the Plan may file reply
briefs in response to any responses or objections to the assumption or rejection of Executory

Contracts and Unexpired Leases by 10:00 a.m. (prevailing Eastern Time) on December 17, 2019.

01:25572643.2

 
Case 19-12347-BLS Doc93 Filed 11/12/19 Page 5of9

6. The Proposed Confirmation Schedule, as set forth below, is hereby approved in its

entirety, and this Court hereby finds the Proposed Confirmation Schedule is consistent with the

applicable provisions of the Bankruptcy Code and the Bankruptcy Rules.

    

 

 

Voting Record Date November 6, 2019

 

 

 

 

 

Commencement of Solicitation November 7, 2019

Voting Deadline November 7, 2019, at 5:00 p.m.
(Prevailing Eastern Time)

Petition Date November 8, 2019

Combined Hearing Notice Date November 13, 2019

Plan Supplement Filing Deadline December 5, 2019

 

Plan/Disclosure Statement Objection Deadline | December 12, 2019, at 4:00 p.m.
(Prevailing Eastern Time)

 

 

Executory Contract Objection Deadline December 12, 2019, at 4:00 p.m.
(Prevailing Eastern Time)
Plan/Disclosure Statement Reply Deadline December 17, 2019, at 10:00 a.m. (Prevailing

(including, to the extent applicable, replies to Eastern Time)
any Executory Contract Procedures objections)

 

Deadline to file proposed confirmation order December 17, 2019, at 10:00 a.m. (Prevailing
Eastern Time)

 

 

Deadline to file brief in support of December 17, 2019, at 10:00 a.m. (Prevailing
confirmation Eastern Time)
Combined Hearing December 19, 2019, at 10:00 a.m. (Prevailing

Eastern Time)

 

 

 

 

7. The Debtors are authorized to combine the notice of the Combined Hearing and
the Objection Deadline (and related procedures) with the notice of commencement of the
Chapter 11 Cases.

8. Notice of the Combined Hearing as proposed in the Motion and the form of
Combined Notice, substantially the form attached hereto as Exhibit 1, shall be deemed good and
sufficient notice of the Combined Hearing and no further notice need be given. The Debtors
shall cause the Voting Agent to mail a copy of the Combined Notice to the parties set forth in the

Motion by the next business day following the entry of this Order or as soon as reasonably

01:25572643.2

 
Case 19-12347-BLS Doc 93 _ Filed 11/12/19 Page 6of9

possible. The notice procedures set forth in this paragraph 8 comply with the requirements of the

Bankruptcy Code and the Bankruptcy Rules and constitute good and sufficient notice of the

 

commencement of the Chapter 11 Cases, the Combined Hearing, the Objection Deadline and
procedures for objecting to the adequacy of the Disclosure Statement and to confirmation of the
Plan, and are hereby approved.

9. The Debtors are authorized to mail the Combined Notice to the Non-Voting
Holders, in accordance with the terms of this Order, in lieu of sending such Non-Voting Holders
a copy of the Plan or the Disclosure Statement and, except to the extent necessary to comply with
Local Rule 3017-1(c), the requirements under the Bankruptcy Rules or the Local Rules,
including Bankruptcy Rule 3017(d), to transmit a copy of the Plan and the Disclosure Statement
to Non-Voting Holders are hereby waived with respect to such Non-Voting Holders.

10. The Debtors are authorized, but not directed, pursuant to Bankruptcy Rule
2002(a), to provide the Publication Notice of the Combined Hearing and Objection Deadline (in
a form substantially similar to the Combined Notice modified for publication or a summary
thereof) as soon as reasonably practicable following the entry of this Order in the national edition
of The New York Times or another nationally-circulated newspaper and/or regional newspapers
and electronically on the Debtors’ case information website (located at
http://cases.primeclerk.com/arsenal), and file the same on this Court’s docket, which Publication
Notice shall constitute good and sufficient notice of the Combined Hearing and the Objection
Deadline (and related procedures) to persons who do not otherwise receive the Combined Notice
by mail.

11. The Solicitation Procedures utilized by the Debtors for distribution of the

Solicitation Packages in soliciting acceptances and rejections of the Plan as set forth in the

01:25572643.2

 
Case 19-12347-BLS Doc 93 _ Filed 11/12/19 Page 7 of 9

Motion are conditionally determined to satisfy the requirements of the Bankruptcy Code, the
Bankruptcy Rules and the Local Rules and are conditionally approved.
12. The Ballots, substantially in the forms attached to the Motion as Exhibits B-1

through B-4 are conditionally approved.

 

13. The Executory Contract Procedures are conditionally approved.

14. Subject to entry of a final order, without amending or altering any prior order of
this Court approving the assumption or rejection of any Executory Contracts and Unexpired
Leases, entry of the Confirmation Order by this Court shall constitute approval of the
assumptions or rejections, as applicable, pursuant to sections 365(a) and 1123 of the Bankruptcy
Code. To the maximum extent permitted by law, to the extent that any provision in any
Executory Contract or Unexpired Lease assumed, or amended and assumed, and, in either case,
potentially assigned, pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption, or amendment and assumption, and, in
either case, the potential assignment of such Executory Contract or Unexpired Lease (including
any “change of control” provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate
such Executory Contract or Unexpired Lease or to exercise any other default-related rights with
respect thereto.

15. The Debtors shall serve each non-Debtor party to an Executory Contract or
Unexpired Lease that the Debtors propose to assume or reject with the Combined Notice
substantially in the form attached hereto as Exhibit 1.

16. The meeting of creditors pursuant to section 341(a) of the Bankruptcy Code

(the “Creditors’ Meeting’’) shall be deferred unless the Plan is not confirmed on or before the

01:25572643.2

 
Case 19-12347-BLS Doc 93 _ Filed 11/12/19 Page 8 of9

Waiver Deadline, without prejudice to the Debtors’ rights to seek further extensions thereof. The
Creditors’ Meeting shall be waived provided that Confirmation occurs on or before the Waiver
Deadline.

17. Cause exists to extend the time by which the Debtors must file SOFAs and
Schedules until the Waiver Deadline, without prejudice to the Debtors’ rights to request further
extensions thereof; provided, that the requirement that the Debtors file SOFAs and Schedules
shall be permanently excused effective upon the date of confirmation of the Plan.

18. Without limiting the foregoing, the Debtors may further extend the deadline to
convene the Creditors’ Meeting and file Schedules and SOFAs without filing a supplemental
motion, and without further order from this Court, provided that the Debtors obtain the advance
written consent of the U.S. Trustee.

19. Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) the
terms of this Order shall be immediately effective and enforceable upon its entry, (ii) the Debtors
are not subject to any stay in the implementation, enforcement or realization of relief granted in
this Order and (iii) the Debtors may, in their discretion and without further delay, take any action

and perform any act authorized under this Order.

20. The requirements of Bankruptcy Rule 6004(h), to the extent applicable, are
hereby waived, and this Order shall be immediately effective and enforceable upon its entry.

21. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion.

22. The Debtors are authorized and empowered to take all actions necessary or

appropriate to implement the relief granted in this Order in accordance with the Motion.

01:25572643.2

 
Case 19-12347-BLS Doc 93 _ Filed 11/12/19 Page 9of9

23. This Court shall retain jurisdiction with respect to all matters arising from or
related to the interpretation or implementation of this Order.

24. All time periods set forth in this Order shall be calculated in accordance with

 

Bankruptcy Rule 9006(a).
Wilmington, Delaware Ry Fly er
Dated: November 12, 2019 Brefidan L. Shannon

United States Bankruptcy Judge

01:25572643.2

 
